Citation Nr: 0311599	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from October 1971 to October 
1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO.  

In January 2000, the Board remanded the case to the RO for 
additional development of the record.  

In April 2002, the Board determined that additional 
development of the record was necessary prior to the issuance 
of a decision on the merits as to this matter, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 
2002), since codified at 38 C.F.R. § 19.9(a)(2).  



REMAND

The veteran asserts that service connection for an acquired 
psychiatric disorder is warranted.  

As indicated hereinabove, the Board undertook additional 
development of the veteran's claim.  It was requested in this 
regard that the veteran be afforded a VA examination to 
determine the current nature and likely etiology of the 
claimed psychiatric disability.  

The record indicates that the veteran did not report for 
examinations scheduled in March 2003.  However, it is not 
clear from the record whether the veteran was properly 
notified of the scheduled examinations.  

The Board also notes that there had been a significant change 
in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions to be taken by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even more recently, the Federal Circuit recently decided the 
case of Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003), which interprets the VCAA to require that the 
veteran must be provided with notice of up to one year to 
provide any additional evidence to substantiate the claim on 
appeal.  

In addition, the case essentially invalidated the Board's 
development regulations noting a violation of the veteran's 
due process.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran due process of 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed psychiatric disorder, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be completed.  The claims 
file should be made available to the 
examiner for review.  The examiners in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed 
psychiatric disorder.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran is suffering from current 
innocently acquired psychiatric 
disability due to disease or injury that 
was incurred in or aggravated by service.  
A complete rationale for any opinion 
expressed must be provided.  

3.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003), the RO must undertake to review 
the veteran's claims in light of any 
additional evidence added to the record 
pursuant to the Board's development.  The 
RO in this regard must ensure that all 
notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the veteran 
must be notified that he has up to one 
year to provide any additional 
information in support of his claim.  

4.  Following completion of the action 
requested hereinabove, the RO should 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


